Citation Nr: 1636640	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection of a neurological disability of the left upper extremity.

2. Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left shoulder.

3. Entitlement to a disability rating in excess of 10 percent for the residuals of a knife injury to the right hand and wrist.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1995 to August 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection of the Veteran's shoulder and hand disabilities and denied service connection of a neurological disorder.  In this rating decision, the Veteran was assigned a 20 percent disability rating for his shoulder disability and a noncompensable rating for this hand disability.  

The Veteran's disability rating for his right hand disability was then subsequently raised to 10 percent, effective February 10, 2009, in a March 2016 rating decision.  Because the Veteran is presumed to be seeking the maximum available benefit in a claim, the increase of the Veteran's disability rating does not foreclose the issue in this case.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Hence, because the Veteran has not expressed satisfaction with the increased ratings, the claims remain on appeal in this case.

These claims were previously remanded by the Board in April 2015 in order to obtain additional evidentiary development.  That development having been completed, the claims are once again before the Board for appellate consideration.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDINGS OF FACT

1. The Veteran does not have a neurological disability. 

2. The Veteran retains the ability to raise his arm to, approximately, shoulder level.

3. The Veteran's left shoulder disability is also manifested by painful motion and flare-ups. 

4. The Veteran is right handed.

5. The Veteran's right hand disability is manifested by a limitation of motion of the thumb and decreased grip strength in the hand.


CONCLUSIONS OF LAW

1. The criteria for service connection of a neurological disorder have not been met.  See 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303; 3.306 (2015).

2. The criteria for a disability rating in excess of 20 percent for the Veteran's left shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, DC 5201 (2015).

3. The criteria for a disability rating in excess of 10 percent for the Veteran's right hand disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, DC 5215, 5228, 5229, 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With specific reference to claims for increased ratings, the VCAA requires only that the Veteran be informed of the evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in the severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates as assigned.  See Vazquez-Flores v. Shinseki, 580. F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran was provided with VCAA compliant notice in March 2009 and Ocotboer 2009.  Accordingly, the Board finds that VA satisfied its duty to notify the Veteran.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA records, and identified private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding, records that have not been requested or obtained.  The Veteran was also provided with VA medical examinations of his left shoulder in January 2009, September 2009, and March 2016.  The Veteran's claimed neurological disorder was examined in February 2010 and March 2016, and his right hand was examined in May 2009 and March 2016.  Further, these examinations were adequate for the purposes of rating the Veteran's disabilities and discussing service connection, as each included an interview with the Veteran, a review of the entire claims file, and a physical examination that addressed the criteria relevant to this decision.  The relevant records having been obtained, and the Veteran having received an adequate examination, the Board finds that the VA has satisfied its duty to assist under the VCAA with respect to this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Lastly, the Board again notes that these claims were remanded by the Board in April 2015.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

In the April 2015 remand, the Board ordered that the Veteran be provided with new VA examinations in relation to all three claims at issue in this case.  The Board also posed specific topics or questions in this remand to be addressed by the given examiners.  In response to this remand, VA conducted examinations of all three conditions in March 2016, and the examinations reports adequately address all areas identified by the Board in the April 2015 remand.  Therefore, the Board finds that VA has satisfied its duties to comply with the remand of the Board, and so the Board may now proceed to a decision on these issues. 

II. Analysis

As a preliminary matter, the Board notes at the outset that in considering a claim for benefits, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Service Connection

In this case the Veteran has claimed that he suffers from nerve damage in the left upper extremity, for which he is now seeking service connection.  Generally, service connection may be granted when the evidence shows (1) the existence of a current disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

However, service connection may also be established on a secondary basis.  Put another way, service connection may be established by a showing that the current disability in question is caused or aggravated by another disability, which is service connected.  38 C.F.R. § 3.310.  The term "aggravation" is defined in the regulations as a permanent increase in the severity of the disability, beyond its natural progression.  38 C.F.R. § 3.310(b).

In deciding these issues, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay evidence is competent to establish the presence of observable symptomatology, and "may provide sufficient support for a claim of service connection", it is not competent to establish a diagnosis or etiology, except in very specific situations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

With that said, the evidence in the record relating to this issue contains several statements from the Veteran attesting to symptoms which he attributes to nerve damage. Specifically, in a March 2009 the Veteran submitted a statement in which he attributed his symptoms to nerve damage, which he in turn related to his left shoulder disability.  The record also contains assertions offered by the Veteran during a February 2010 VA medical examination, in which the Veteran complained of tingling in the fingertips of his left hand and numbness in his left thumb.  The Veteran further stated that these symptoms impacted his ability to lift or carry objects, type, and dress himself.  Importantly, the Veteran noted that he is right hand dominant, and so he retains the ability to write by hand, despite these symptoms.  The Veteran also described experiencing pain in his left upper extremity, which he described as constant. 

Clinically, the Veteran was first examined for any neurological disorders in February 2010 during a VA examination.  During this examination, the examiner stated that his preliminary diagnosis was that the Veteran's left shoulder joint had caused nerve damage through "an impingement type of syndrome".  The examiner then ordered that an electromyogram nerve conduction study (EMG) be completed in order to fully assess the Veteran's condition.  That study was completed in February 2010 as well, and the resulting report is contained in the record.  This report ultimately found "no electrodiagnostic evidence of left median or left ulnar neuropathy, left upper limb myopathy, left brachial plexopathy, or left cervical radiculopathy at this time."  Based on these findings, the VA examiner amended his preliminary diagnosis to state that the Veteran had a "normal peripheral nerve exam."  The examiner also stated that there was "no EMG evidence for peripheral neuropathy".

The Veteran was then next examined for a neurological disorder in March 2016, during another VA medical examination.  At this time, the Veteran repeated his complaints of numbness and tingling in the left arm, as well as pain, and he reported first experiencing the symptoms in 1997.  During examination, the examiner noted that despite the Veteran's complaints, he demonstrated full strength and normal reflexes.  However, the examiner did note that the Veteran had decreased sensitivity for light touch in the left hand and fingers, which the report states is correlated to the C6-8 vertebrae.  The examiner then also noted that the record contains an MRI of the cervical spine which showed "minimal early changes of degenerative disc disease" at the C6-7 vertebrae.  Finally, the examiner stated that it was at least as likely as not that the Veteran did not have a neurological disability of the left upper extremity.  In support of this conclusion, the examiner cited the February 2010 EMG testing, and he stated that the degenerative changes noted in the MRI of the Veteran's cervical spine were "unlikely to cause any significant nerve impingement."

It is of note that in addition to being service connected for degenerative joint disease of the left shoulder, the Veteran was also granted service connection of cervical strain, effective in May 2010. 

That being the most salient evidence contained in the record with respect to the Veteran's claim for service connection of a neurological disorder, the Board finds that the evidence contained in the claims file is against a finding that the Veteran has a current neurological disability.  The most probative evidence on this point is the Veteran's February 2010 EMG testing, which found no evidence of any neurological disorders, whatever their cause.  This objective and thorough testing is both highly credible and highly relevant to the question at hand.  Furthermore, the record contains no evidence to suggest that the Veteran may experience symptoms of a neurological disorder which would not appear on an EMG testing report.  The results of this report have also been reviewed by two trained medical professionals in the context of this claim for service connection.  Neither of these professionals have cast any doubt on the conclusive nature of the testing or the dependability of the results.  In fact, both professionals relied upon this testing to support their medical conclusion that the Veteran does not have a neurological disorder.  

The Board does note the Veteran's contentions that he does experience a neurological disorder.  However, the Board finds that the medical evidence in the claims file from objective testing and trained professionals is most probative on this question.

To that end, the Board does note that the March 2016 examiner stated that it was as likely as not that the Veteran did not have a neurological disorder.  This statement, standing alone, implies that it is as likely as not that the Veteran does have a current neurological disability.  However, the Board finds that this is not a situation in which the benefit of the doubt must be given to the Veteran because the weight of the evidence in the record, considered as a whole, is not in equal balance on the question of whether or not the Veteran has a current disability.  The highly probative and credible nature of the objective EMG test results, combined with the negative opinion of the February 2010 examiner indicates that the Veteran does not have such a disability.  Therefore, the first element of service connection, either on a general basis or a secondary basis, is not met in this case, and the claim must be denied. 


B. Increased Disability Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 
38 C.F.R. § 4.14.

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess pain, weakness, fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

In applying these disability ratings, a veteran's entire history is to be considered.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  To that end, the Board acknowledges that since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

That said, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

i. Left Shoulder Disability

As stated above, the Veteran's left shoulder disability is currently rated at 20 percent.  This rating is established under DC 5201, which relates to limitation of motion of the arm.  This diagnostic code differentiates disability ratings for "major" and "minor" upper extremities.  The major upper extremity is understood to be the extremity of the dominant hand of the Veteran.  The minor upper extremity is the extremity of the nondominant hand. See 38 C.F.R. § 4.69.

As was noted above, the Veteran is right hand dominant, and so his left upper extremity is considered the minor extremity under DC 5201.  Accordingly, a 20 percent rating is assigned under this diagnostic code when the Veteran is able to raise his arm from his side to "midway between side and shoulder level", or higher.  Plate I of 38 C.F.R. § 4.71a defines "shoulder level" to be 90 degrees of flexion or abduction, while side level is shown to be zero degrees of flexion or abduction.  A 30 percent rating is only warranted under this DC for the minor extremity when the arm cannot be raised to any more than 25 degrees from the side, and 30 percent is the maximum rating available under this DC.  

A review of the DCs relevant to the shoulder and arm reveals that ratings are also available for ankylosis of the scapulohumeral articulation point, impairment of the humerus, or impairment of the clavicle or scapula.

That being the relevant rating criteria, the Veteran was first examined in relation to his left shoulder in December 2008.  At this time, the Veteran reported that his left shoulder was very painful with elevation of his arm.  Upon examination, the Veteran's range of motion was found to be limited, though the examiner stated only that the Veteran had "range of motion up to about 45 degrees."  The examiner did not specify what range of motion he was reporting at this time.  

In January 2009 the Veteran reported for a VA examination of his left shoulder.  At that time he reported that he experienced significant and constant pain in his shoulder which he rated as seven out of ten, and that he experienced flare-ups of his shoulder pain on a weekly basis, which caused pain the Veteran rated as ten out of ten.  The Veteran also stated that these flare-ups could last from two to three hours at a time.  Upon physical examination the examiner found the Veteran to have moderate tenderness around the joint, and he measured the Veteran's abduction as being from zero to 90 degrees, with pain beginning at 70 degrees.  The examiner also noted the Veteran's forward flexion to be from zero to 90 degrees, and no changes in the Veteran's ranges of motion were noted after repetitive use or upon passive testing.  The Veteran's left arm strength was also noted to be four out of five.  

The Veteran then submitted a statement to VA in March 2009 in which he detailed the effects of his left shoulder disability.  Specifically, the Veteran attested to difficulty sleeping because of his pain.  The Veteran also reported being unable to lift his children, play sports, or do a job that requires physical activity or heavy lifting because of the symptoms he experiences from his left shoulder.  Similarly, the Veteran reported in an October 2009 statement that his shoulder regularly swells and pops out of the socket.  He also stated that he had lost "almost all range of motion with [his] left shoulder."

In February 2010 the Veteran presented for another VA medical examination.  During this examination, the Veteran's left shoulder was measured to have range of motion from zero to 90 degrees of abduction and from zero to 100 degrees of flexion.  After repetitive testing, the Veteran's ranges of motion actually increased to 95 degrees of abduction and 110 degrees of flexion.  The examiner also found no evidence of any subluxation or dislocation of the joint during the examination, although the Veteran did attest to pain, fatigue, and a feeling that the joint was going to come out of the socket. 

Also in February 2010 the Veteran was seen for a physical rehabilitation consultation examination.  At this time, the Veteran's flexion of the left shoulder was found to be limited to 120 degrees, while his abduction was measured to be limited to 90 degrees.  The Veteran was also noted during this examination to have fair strength in the shoulder, and he was noted by the examiner to retain independent functioning in many areas of daily living, such as bathing, dressing, eating, driving, and completing "home duties".

Finally, the Veteran was examined in March 2016 in accordance with the Board's prior remand.  During this examination the Veteran reported that his condition had "basically stayed the same" since his last examination, and he again reiterated complaints of decreased range of motion, cracking and popping of the joint, difficulty sleeping, and pain that includes flare-ups.  
Upon examination of the Veteran's shoulders, the examiner reported the Veteran's left shoulder to have entirely normal range of motion.  However, the examiner also reported the Veteran's right shoulder range of motion to be limited to flexion from zero to 80 degrees and abduction from zero to 90 degrees.  It appears very likely that the examiner committed a clerical error in reporting the Veteran's left shoulder examination as a right shoulder examination, since the record contains no other evidence of significant difficulties with the Veteran's right shoulder.  In fact, in the medical history taken by the examiner the Veteran reported that his right shoulder had "full" motion.  Therefore, the Board understands this report as stating that the Veteran's left shoulder range of motion was limited, while his right shoulder was not so limited.  

After taking the above reported range of motion measurements, the examiner noted that because of the Veteran's limitation of motion, he would be unable to perform overhead work.  The examiner also stated that the Veteran did not appear to have any difficulty removing and donning his clothing comfortably during the examination, despite his range of motion limitations.  The examiner's report also contains findings that the Veteran's strength in the shoulder remained full, and that no clavicle or scapula condition affected the Veteran's range of motion, nor does any impairment of the humerus or ankylosis.  The examiner then stated that "it is not clear if Veteran's lack of mobility is due to pain or some lack of effort.  At times veteran did not appear to put forth maximum effort in testing."

Based on this evidence, the Board finds that DC 5201 is appropriate for the Veteran's left shoulder, as it best describes his condition.  The record contains no evidence that the Veteran suffers from any ankylosis of the scapulohumeral articulation point, impairment of the humerus, or impairment of the clavicle or scapula.  The Veteran does, however, experience a limitation of motion of the arm, and so DC 5201 best approximates the Veteran's disability.  

As such, in order for the Veteran to receive a disability rating in excess of 20 percent, the rating criteria require the Veteran's range of motion of the left shoulder to be limited to 25 degrees from his side in either abduction or flexion.  However, at no time in the record has the Veteran's range of motion been shown to be nearly so limited.  In fact, the most limited the Veteran's range of motion has ever been shown is 45 degrees during the December 2008 examination.  Not only was this report unclearly reported, but even applying this evidence to the rating criteria, the Veteran would be entitled to only a 20 percent rating, as "midway" between zero degrees and 90 degrees would be 45 degrees.

Because the record contains no evidence to indicate that the Veteran's range of motion of the left shoulder has ever been so limited so as to best be approximated by a limitation of motion to 25 degrees, a 30 percent disability rating under this DC is not appropriate.  In reaching this conclusion, the Board is aware of the guidance provided in DeLuca and Mitchell, as was discussed above.  However, the record does not show that the Veteran experiences excess pain, weakness, fatigability, or incoordination, given that the rating criteria represent an attempt to approximate the functional loss experienced at various levels of severity for a given disability.  Moreover, there is no evidence to suggest that DC 5201 incompletely considers the pain that the Veteran experiences in his left shoulder.  Accordingly, a higher rating is also not warranted under the guidance provided in DeLuca and Mitchell.  See
8 Vet. App. 202, 204-7 (1995).

ii. Right Hand Disability 

As was explained above, the Veteran was originally granted service connection of his right hand disability in March 2010.  At that time, he was assigned a noncompensable disability rating under analogous use of DC 5228, which discusses limitation of motion of the thumb.  However, in March 2016 the Veteran's disability rating was increased to 10 percent by analogy to DC 5215, which relates to limitation of motion of the wrist.  

Analogous ratings as permissibly employed when a given disability is not listed in the DCs.  In such cases 38 C.F.R. § 4.20 requires that the Veteran be rated under a DC which not only closely relates to the disease in question, but also to the functional effects of the disability and the anatomical localization and symptomatology.  

To be clear, the Veteran has been granted service connection for residuals of a knife injury to the right hand and wrist after the Veteran's hand was injured by a knife while in service.  Since that time, the Veteran has contended that he experiences a loss of sensation in the right thumb, as well as a consistent tingling in his right hand.  More specifically, the Veteran has complained of numbness from the metacarpophalangeal joint of the thumb to the fingernail.  He has also complained of consistent pain in right wrist to the metacarpophalangeal of the thumb.  The Veteran has also stated that his pain can flare-up for two to three hours at a time on a daily basis, resulting in pain that he has rated as ten out of ten.  Because of this loss of sensation, the Veteran has also contended in the record that he has lost strength for pushing, pulling, gripping, and twisting with the right hand.  In fact, in March 2016 the Veteran reported to a VA examiner that he had lost the ability to make a fist or grip tightly.

The Veteran's right hand and wrist was first examined in May 2009.  At this time the Veteran's ranges of motion in the joints of all four fingers of the right hand were measured as being from zero to 90 degrees in the metacarpal phalangeal joint (MCP) of each digit, from zero to 100 degres in the proximal interphalangeal joint (PIP) of each digit, and from zero to 90 degrees in the distal interphalangeal joint (DIP) of each digit. The Veteran's ranges of motion in the thumb were measured as being from zero to 60 degrees at the metacarpal phalangeal joint and from zero to 80 degrees at the interphalangeal joint.

For reference, Note 1 of the rating criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, within38 C.F.R. § 4.71a, states that normal range of motion of the digits is considered to be from zero to 90 degrees in the MCP, from zero to 100 in the PIP, and from zero to 70 or 80 degrees in the DIP.

The examiner then stated that the Veteran's ranges of motion appeared fluid and pain-free, and passive testing and repetitive testing showed no reduction of these ranges.  The examiner also noted that the Veteran was "easily" able to touch fingertip to thumb and to touch the palmer crease, though the Veteran did complain of pain with these movements.  

The Veteran's hand was next examined in March 2016.  At this time, the Veteran again noted pain in his right wrist, which he described as a shooting pain and rated as a six out of ten, as well as a constant tingle in the right thumb.  During this examination, however, the Veteran did not report any complaints regarding his other fingers.  During examination, the examiner noted the Veteran's range of motion of the fingers and thumb to be abnormal, and he stated that the Veteran's range of motion in each digit was from zero to 90 degrees in the MCP, from zero to 100 degrees in the PIP, and from zero to 70 degrees in the DIP.  The Veteran's range of motion in the thumb was also measured as being between zero and 90 degrees in the metacarpal phalangeal joint and between zero and 80 degrees in the interphalangeal joint.  

During this examination, the examiner also found the Veteran able to touch fingertip to thumb and to touch each finger to the proximal transverse crease of the hand on maximal finger flexion.  No change in the motion of the right hand was noted upon repetitive testing, but the examiner did note a decrease in the Veteran's grip strength.  However, the examiner stated after his examination that "it is the examiner's opinion that [the] Veteran did not put forth maximum effort during strength and [range of motion] testing..."

The Veteran's right wrist was also examined by this examiner, and the results of that examination are included in a separate report also contained in the record.  In this examination report, the examiner noted that the Veteran "exhibited a full range of motion to his right wrist".

With this evidence in mind, it appears that the Veteran's right hand disability is manifested by pain in the wrist and numbness in the thumb, as well as a decrease in the Veteran's grip strength.  Accordingly, it is appropriate to consider the Veteran's condition in reference DCs 5215 for limitation of motion of the wrist and 5228 for limitation of motion of the thumb. 

DC 5215 provides a ten percent rating when the palmar flexion of the wrist is limited in line with the forearm, or when dorsiflexion of the wrist is less than 15 degrees.  However, the DC does not provide for a rating in excess of 10 percent.  Alternatively, DC 5228 provides disability ratings according to the size of any gap between the Veteran's thumb pad and finger pads, when attempting to oppose fingers to thumb.  A 10 percent rating is assigned when the gap between the two is between one and two inches, and a 20 percent rating is assigned when the gap is more than two inches.  The DC does not provide for a rating in excess of 20 percent.

Applying the evidence in this case, these diagnostic codes both assign the Veteran a noncompensable rating.  To be clear, the Veteran has not demonstrated any limitation of motion of the wrist in the record, and his examinations have shown that he is fully able to oppose fingers and the thumb without a gap, though he does complain of pain.  Accordingly, neither rating, strictly and mechanically applied, provides a compensable rating in this case.  

However, the Board again notes that these DCs are intended to serve only as analogous guidance in rating the Veteran's right hand disability.  Moreover, the Secretary may increase the disability rating assigned by the rating criteria in cases where the Veteran experiences excess symptoms, such as pain, which are not adequately considered by the rating criteria.  This allowance is of particular note in this case, as the Veteran is being rated by analogy to rating criteria which do not specifically speak to his service connected condition.  

With that in mind, the Board finds that while the analogous rating criteria strictly provide noncompensable ratings, a compensable rating is warranted in this case, as neither analogous DC appears to fully consider the Veteran's symptoms and limitations.  The record has established that the Veteran does experience pain and numbness in the right wrist and hand, as well as some difficulty with motion of the thumb and a decrease in his ability to work overhead and in his grip strength, which is of particular note given that the hand in question is the Veteran's dominant hand.  While the rating criteria attempt to reflect the symptoms and functional limitations inherent in a given disability, it does not appear that the factors outlined above are fully contemplated by either rating criteria, particularly with respect to the Veteran's ability to grip with the right hand.  Accordingly, the Board finds that a 10 percent rating is warranted in this case in light of the guidance of DeLuca and Mitchell.

That said, a rating in excess of 10 percent is not warranted in this case, as the record indicates that the Veteran has retained much of his functional abilities with the right hand.  In fact, the record indicates that the Veteran's ranges of motion for the fingers of the right hand remain fully intact, if somewhat painful.  The record also indicates that the Veteran retains the ability to oppose fingers and his thumb, touch the proximal transverse crease of the right hand with each finger, and write.  Furthermore, the Veteran's strength in the right hand remains largely intact, as it was measured as being four out of a possible five.  This evidence suggests that while a noncompensable rating does not fully consider the Veteran's limitations, a 20 percent rating would overcompensate the Veteran, particularly given the guidance of the DCs, which do not even provide for a 20 percent rating for limitation of motion of the wrist which reserve a 20 percent rating for only the most severe cases of limitation of motion of the thumb.  

Finally, the Board reiterates that VA may not pyramid disability ratings which could be assigned for a single manifestation of a service connected disability.  In this case, there is no evidence contained in the record to suggest that the Veteran's symptoms and limitations, as were discussed above, are separate manifestations of his service connected residuals of a knife wound to the right hand.  Accordingly, assigning multiple disability ratings would be inappropriate, particularly given that a ten percent rating is warranted by the culmination of these symptoms, as was discussed above.  

In summation, the Board finds that while a 10 percent rating is appropriate in this case in order to fully capture the Veteran's disability picture while rating his disability by analogy to other DCs, a rating in excess of 10 percent is not warranted.  

iii. Other Considerations

The foregoing analysis speaks to the schedular ratings provided by the rating criteria contained in the Code of Federal Regulations.  However, in order to accord justice in exceptional cases where the schedular ratings are found to be inadequate, the Veteran may be referred to the Director of Compensation and Pension Services for consideration of a disability rating on an extra-schedular basis.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Board finds that the Veteran is not properly referred for extra-schedular consideration, as there is no evidence to suggest that the Veteran's disability pictures, relative to these claims, is so exceptional so as to be outside the realm of limitations and losses contemplated by the specific rating criteria, as was discussed above.  Further, there is no evidence that the Veteran's disability picture exhibits other related factors which render the disability rating assigned by the DCs inadequate to properly compensate the Veteran.  Specifically, the record does not include any evidence to suggest that the Veteran requires frequent hospitalizations, or that his disabilities result in marked interferences with employment, or other related factors.  As such, the Veteran is not properly referred for extra-schedular consideration.  

Finally, the Board also recognizes a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, in this case the record contains no evidence to suggest that the Veteran is unable to work because of either his shoulder disability or his hand disability, or the confluence of the two.  Therefore, TDIU is not raised in this case, and not appropriate. 

ORDER

1. Service connection of a neurological disorder of the left upper extremity is denied. 

2. A disability rating in excess of 20 percent for the Veteran's degenerative joint disease of the left shoulder is denied.

3. A disability rating in excess of 10 percent for the residuals of the Veteran's right hand knife wound is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


